internal_revenue_service number release date index number --------------------------------------------- ---------------------------------- ---------------------------- --------------------------------- --------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number -------------------- refer reply to cc corp b05 plr-135813-06 date date ----------------------------------------------------- ---------------------------------- ---------------------------- ---------------------- legend distributing ------------------------------------------------------------ -------------------------------------------------------------------- controlled ------------------------------------------------------------ services sub ------------------------------------------------------------ -------------------------------------------------------------------- business a business b business c llc1 ------------------------------------------------------------ -------------------------------------------------------------------- holding sub ------------------------------------------------------------ -------------------------------------------------------------------- ---------------------- ------------------------ ------------------------------------- ------------------------------------------- ------------------------------ ------------------------------------ ---------------------- plr-135813-06 holding sub ------------------------------------------------------------ holding sub ------------------------------------------------------------ -------------------------------------------------------------------- business b sub ------------------------------------------------------------ -------------------------------------------------------------------- business b foreign sub --------------------------------------------------------- business b foreign sub ------------------------------- --------------------------------------------------- -------------------------------------------------- -------------------------------------------------------- -------------------------------- ----------------------------------------- ---------------------------------------------------- -------------------------------------------------------- business b foreign sub ---------------------------------------------------------- business c llc ------------------------------------------------------------ -------------------------------------------------------------------- business c sub ------------------------------------------------------------ -------------------------------------------------------------------- state x country y country z property a --------------------------------------------------------------------------------------------------------------- property b ----------------------------------------------- -------------------------- ------------- ---------- --------- ------------------------------------------------------ --------------------------------------------------------------- -------------------------------------------------- date ------------------ ------- -- --- plr-135813-06 year m n dear ------------- this letter responds to your date letter requesting rulings on certain the rulings contained in this letter are based upon information and federal_income_tax consequences of a proposed transaction the information provided in that letter and in later correspondence is summarized below representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in particular this office has not reviewed any information pertaining to and has made no determination regarding whether each of the internal distributions and the public distribution each described below i satisfies the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 of the internal_revenue_code and sec_1_355-2 and iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7 summary of facts distributing is the common parent of an affiliated_group_of_corporations within the meaning of sec_1504 that files a consolidated federal_income_tax return distributing has outstanding only one class of stock which is widely held and publicly traded distributing is currently directly engaged in business a and engages in business b and business c indirectly via subsidiaries distributing directly owns all the membership interests in llc1 llc1 is a disregarded_entity for federal_income_tax purposes llc1 owns all of the stock of services sub holding sub and business c sub each of which are treated as corporations for federal_income_tax purposes llc1 also owns all the stock of business b foreign sub which is organized under the laws of country y business b foreign sub owns a fifty-percent interest in business b foreign sub which is organized under the laws of country z plr-135813-06 distributing indirectly owns business b foreign sub which is organized under the laws of country y holding sub currently owns all the outstanding_stock of holding sub holding sub currently owns all the outstanding_stock of holding sub holding sub currently owns all the outstanding_stock of business b sub holding sub holding sub and business b sub are each treated as corporations for federal_income_tax purposes business c sub currently owns all the membership interests in business c llc business c llc represents approximately m of the value of the assets of business c sub business c llc is currently directly engaged in business c controlled was incorporated on date under the laws of state x controlled has outstanding only one class of stock the information provided indicates that business a as conducted by distributing business b as conducted by business b sub and business c as conducted by business c sub each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the five years preceding the proposed transactions approximately n of the value of the assets owned by services sub is related to business b the remainder is related to business c distributing’s management has determined that the separation of business a from business b will serve a number of corporate business purposes proposed transactions transaction intended to effect the spin-off of business b to the public shareholders of distributing you have proposed the following integrated transaction the proposed distributing formed controlled on date business c sub will elect to be classified as a disregarded_entity for federal_income_tax purposes the conversion holding sub will be merged with and into holding sub business c sub will distribute all of its membership interests in business c llc to llc1 plr-135813-06 llc1 will contribute all of its membership interests in business c llc to holding sub drop_down holding sub will contribute all of its membership interests in business c llc to holding sub drop_down business c llc will elect to be classified as an association taxed as a corporation for federal tax purposes drop_down llc1 will contribute the stock of holding sub to services sub drop_down and together with drop_down drop_down and drop_down the drop downs holding sub will transfer all of its property that relates to business b to business b sub contribution holding sub will distribute all the stock of business b sub to holding sub internal distribution holding sub will transfer all of its property that relates to business b to business b sub contribution holding sub will distribute all the stock of business b sub to services sub internal distribution services sub will transfer all of its property that relates to business b to business b sub contribution services sub will distribute all the stock of business b sub to llc1 internal distribution and together with internal distribution and internal distribution the internal distributions llc1 will distribute entities not associated with business b to distributing distributing will contribute all of its property that relates to business b including all of the membership interests of llc1 to controlled contribution business b foreign sub will sell its interest in business b foreign sub to distributing it is expected that distributing will dispose_of its interest in business b foreign sub in year property a of business b foreign sub will be exchanged for property b of business b foreign sub plr-135813-06 distributing will distribute the stock of controlled pro_rata to the public shareholders of distributing the public distribution to avoid administrative difficulties associated with issuing fractional shares of controlled distributing may instead issue any fractional shares to a distribution agent the distribution agent will bundle the fractional shares sell whole shares in the open market and remit the proceeds to the public shareholders net of transaction costs in proportion to their ownership of fractional shares it is not anticipated that any assets related to business b will be retained by distributing or its affiliates after the public distribution or that any assets related to business a will be retained by controlled or its affiliates after the public distribution you have provided us with information regarding certain agreements between distributing and controlled regarding the separation of business a and business b including a tax_matters_agreement a separation and distribution agreement the contractual guarantees the separation indemnity arrangements a transition services agreement and an employee matters agreement representations the following representations have been made with respect to the conversion distributing on the effective date of the conversion will be the owner of at least percent of the single outstanding class of membership interests of business c sub no membership interests of business c sub will have been redeemed during the years preceding the conversion of business c sub the conversion will be completed within a single taxable_year of business c sub when the conversion occurs business c sub will cease to exist for federal_income_tax purposes business c sub will not have acquired assets in any nontaxable_transaction at any time except for i acquisitions occurring more than years prior to the date of the conversion ii transactions in connection with the proposed transaction or iii transactions in the ordinary course of business plr-135813-06 there is no plan to dispose_of any assets of business c sub by either business c sub or distributing except for dispositions in the ordinary course of business and dispositions in connection with the transactions described in the ruling_request except as described in the proposed steps the liquidation of business c sub will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation recipient of any of the businesses or assets of business c sub if persons holding directly or indirectly more than percent in value of the business c sub membership interests also hold directly or indirectly more than percent in value of the stock in recipient for purposes of this representation ownership will be determined by application of the constructive_ownership rules of sec_318 as modified by sec_304 prior to the conversion no assets of business c sub will have been distributed in_kind transferred or sold to distributing except for i transactions occurring in the ordinary course of business ii transactions occurring more than years prior to adoption of the plan of conversion and iii transactions in connection with the proposed transaction business c sub will report all earned_income represented by assets that will be distributed to its shareholders such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc the fair_market_value of the assets of the business c sub will exceed its liabilities both at the date of the adoption of the plan of conversion and immediately before the conversion except for intercorporate debt that will be extinguished in the conversion and transactions described in the ruling_request no intercorporate debt between the distributing and business c sub has been canceled forgiven or discounted except for transactions that occurred more than three years before the date of adoption of the plan of conversion distributing is not an organization that is exempt from federal_income_tax under sec_501 or any other provision of the code all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the proposed conversion have been fully disclosed plr-135813-06 the following representations have been made with respect to drop_down i no stock_or_securities of holding sub will be issued for services rendered to or for the benefit of holding sub in connection with drop_down and ii no stock_or_securities will be issued for any indebtedness of holding sub in connection with drop_down drop_down is not the result of the solicitation by a promoter broker or investment house distributing will not retain any rights in the property transferred to holding sub the value of the stock received in exchange for accounts_receivable will be equal to the net value of the accounts transferred any debt relating to the stock being transferred that is being assumed or to which such stock is subject was incurred to acquire such stock and was incurred when such stock was acquired and distributing is transferring all of the stock for which the acquisition_indebtedness being assumed or to which such stock is subject was incurred the adjusted_basis and the fair_market_value of the assets to be transferred by distributing to holding sub will be equal to or exceed the sum of the liabilities to be assumed by holding sub within the meaning of sec_357 the liabilities to be assumed by holding sub within the meaning of sec_357 were incurred in the ordinary course of business and are associated with the assets to be transferred at the time of drop_down there will be no intercorporate debt existing between distributing and holding sub and no indebtedness will be created in favor of distributing as a result of the transaction drop_down will occur pursuant to a plan agreed upon before the transaction in which the rights of the parties are defined all exchanges in connection with drop_down will occur on approximately the same date plr-135813-06 there is no plan or intention on the part of holding sub to redeem or otherwise reacquire any stock to be issued in drop_down taking into account any issuance of additional shares of holding sub 1's stock any issuance of stock for services the exercise of any holding sub stock_rights warrants or subscriptions a public offering of holding sub 1's stock and the sale exchange transfer by gift or other_disposition of any of holding sub 1's stock received by distributing distributing will be in control of holding sub within the meaning of sec_368 distributing will receive stock in holding sub approximately equal to the fair_market_value of the property transferred to holding sub holding sub will remain in existence holding sub will transfer or cause to be transferred the property it receives in drop_down in drop_down and drop_down wherein such property will be used in a trade_or_business except for the transactions described in the ruling_request there is no plan or intention by holding sub to dispose_of the transferred property other than in the normal course of business operations distributing and controlled will each pay its own expenses in connection with the proposed transaction distributing does not intend to allocate its share of expenses in connection with the proposed transaction to entities that are members of the distributing group holding sub will not be an investment_company within the meaning of sec_351 of the code and sec_1_351-1 distributing is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock received in the exchange will not be used to satisfy the indebtedness of distributing holding sub will not be a personal_service_corporation within the meaning of sec_269a of the code the following representations have been made with respect to drop_down plr-135813-06 i no stock_or_securities of holding sub will be issued for services rendered to or for the benefit of holding sub in connection with drop_down and ii no stock_or_securities will be issued for any indebtedness of holding sub in connection with drop_down drop_down is not the result of the solicitation by a promoter broker or investment house holding sub will not retain any rights in the property transferred to holding sub the value of the stock received in exchange for accounts_receivable will be equal to the net value of the accounts transferred any debt relating to the stock being transferred that is being assumed or to which such stock is subject was incurred to acquire such stock and was incurred when such stock was acquired and holding sub is transferring all of the stock for which the acquisition_indebtedness being assumed or to which such stock is subject was incurred the adjusted_basis and the fair_market_value of the assets to be transferred by holding sub to holding sub will be equal to or exceed the sum of the liabilities to be assumed by holding sub within the meaning of sec_357 the liabilities to be assumed by holding sub within the meaning of sec_357 were incurred in the ordinary course of business and are associated with the assets to be transferred at the time of drop_down there will be no intercorporate debt existing between holding sub and holding sub and no indebtedness will be created in favor of holding sub as a result of the transaction drop_down will occur pursuant to a plan agreed upon before the transaction in which the rights of the parties are defined all exchanges in connection with drop_down will occur on approximately the same date plr-135813-06 there is no plan or intention on the part of holding sub to redeem or otherwise reacquire any stock to be issued in drop_down taking into account any issuance of additional shares of holding sub 2's stock any issuance of stock for services the exercise of any holding sub stock_rights warrants or subscriptions a public offering of holding sub 2's stock and the sale exchange transfer by gift or other_disposition of any of holding sub 2's stock received by holding sub holding sub will be in control of holding sub within the meaning of sec_368 holding sub will receive stock in holding sub approximately equal to the fair_market_value of the property transferred to holding sub holding sub will remain in existence holding sub will transfer the property it receives in drop_down in drop_down wherein such property will be used in a trade_or_business except for the transactions described above there is no plan or intention by holding sub to dispose_of the transferred property other than in the normal course of business operations distributing and controlled will each pay its own expenses in connection with the proposed transaction distributing does not intend to allocate its share of expenses in connection with the proposed transaction to entities that are members of the distributing group holding sub will not be an investment_company within the meaning of sec_351 of the code and sec_1_351-1 holding sub is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock received in the exchange will not be used to satisfy the indebtedness of holding sub holding sub will not be a personal_service_corporation within the meaning of sec_269a of the code the following representations have been made with respect to drop_down plr-135813-06 i no stock_or_securities of business c llc will be issued for services rendered to or for the benefit of business c llc in connection with drop_down and ii no stock_or_securities will be issued for any indebtedness of business c llc in connection with drop_down drop_down is not the result of the solicitation by a promoter broker or investment house holding sub will not retain any rights in the property transferred to business c llc the value of the stock received in exchange for accounts_receivable will be equal to the net value of the accounts transferred any debt relating to the stock being transferred that is being assumed or to which such stock is subject was incurred to acquire such stock and was incurred when such stock was acquired and business c llc is transferring all of the stock for which the acquisition_indebtedness being assumed or to which such stock is subject was incurred the adjusted_basis and the fair_market_value of the assets to be transferred by holding sub to business c llc will be equal to or exceed the sum of the liabilities to be assumed by business c llc within the meaning of sec_357 the liabilities to be assumed by business c llc within the meaning of sec_357 were incurred in the ordinary course of business and are associated with the assets to be transferred at the time of drop_down there will be no intercorporate debt existing between holding sub and business c llc and no indebtedness will be created in favor of holding sub as a result of the transaction drop_down will occur pursuant to a plan agreed upon before the transaction in which the rights of the parties are defined all exchanges in connection with drop_down will occur on approximately the same date plr-135813-06 there is no plan or intention on the part of business c llc to redeem or otherwise reacquire any stock to be issued in drop_down taking into account any issuance of additional shares of business c llc's stock any issuance of stock for services the exercise of any business c llc stock_rights warrants or subscriptions a public offering of business c llc's stock and the sale exchange transfer by gift or other_disposition of any of business c llc's stock received by holding sub holding sub will be in control of business c llc within the meaning of sec_368 holding sub will receive stock in business c llc approximately equal to the fair_market_value of the property transferred to business c llc business c llc will remain in existence and retain and use the property transferred to it in a trade_or_business there is no plan or intention by business c llc to dispose_of the transferred property other than in the normal course of business operations distributing and controlled will each pay its own expenses in connection with the proposed transaction distributing does not intend to allocate its share of expenses in connection with the proposed transaction to entities that are members of the distributing group business c llc will not be an investment_company within the meaning of sec_351 of the code and sec_1_351-1 holding sub is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock received in the exchange will not be used to satisfy the indebtedness of holding sub business c llc will not be a personal_service_corporation within the meaning of sec_269a of the code the following representations have been made with respect to drop_down plr-135813-06 i no stock_or_securities of services sub will be issued for services rendered to or for the benefit of services sub in connection with drop_down and ii no stock_or_securities will be issued for any indebtedness of services sub in connection with drop_down drop_down is not the result of the solicitation by a promoter broker or investment house distributing will not retain any rights in the property transferred to services sub the value of the stock received in exchange for accounts_receivable will be equal to the net value of the accounts transferred any debt relating to the stock being transferred that is being assumed or to which such stock is subject was incurred to acquire such stock and was incurred when such stock was acquired and distributing is transferring all of the stock for which the acquisition_indebtedness being assumed or to which such stock is subject was incurred the adjusted_basis and the fair_market_value of the assets to be transferred by distributing to services sub will be equal to or exceed the sum of the liabilities to be assumed by services sub within the meaning of sec_357 the liabilities to be assumed by services sub within the meaning of sec_357 were incurred in the ordinary course of business and are associated with the assets to be transferred at the time of drop_down there will be no intercorporate debt existing between distributing and services sub and no indebtedness will be created in favor of distributing as a result of the transaction drop_down will occur pursuant to a plan agreed upon before the transaction in which the rights of the parties are defined all exchanges in connection with drop_down will occur on approximately the same date plr-135813-06 there is no plan or intention on the part of services sub to redeem or otherwise reacquire any stock to be issued in drop_down taking into account any issuance of additional shares of services sub's stock any issuance of stock for services the exercise of any services sub stock_rights warrants or subscriptions a public offering of services sub's stock and the sale exchange transfer by gift or other_disposition of any of services sub's stock received by distributing distributing will be in control of services sub within the meaning of sec_368 distributing will receive stock in services sub approximately equal to the fair_market_value of the property transferred to services sub services sub will remain in existence and retain and use the property transferred to it in a trade_or_business there is no plan or intention by services sub to dispose_of the transferred property other than in the normal course of business operations distributing and controlled will each pay its own expenses in connection with the proposed transaction distributing does not intend to allocate its share of expenses in connection with the proposed transaction to entities that are members of the distributing group services sub will not be an investment_company within the meaning of sec_351 of the code and sec_1_351-1 distributing is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock received in the exchange will not be used to satisfy the indebtedness of distributing services sub will not be a personal_service_corporation within the meaning of sec_269a of the code the following representations have been made with respect to contribution and internal distribution plr-135813-06 any indebtedness owed by business b sub to holding sub after internal distribution will not constitute stock_or_securities no part of the consideration to be distributed by holding sub will be received by holding sub as a creditor employee or in any capacity other than that of a shareholder of holding sub the five years of financial information submitted on behalf of business b is representative of its present operations and with regard thereto there have been no substantial operational changes since the date of the last financial statements submitted the five years of financial information submitted on behalf of business c is representative of its present operations and with regard thereto there have been no substantial operational changes since the date of the last financial statements submitted following the transaction holding sub through business c llc and business b sub will each continue the active_conduct of its business independently and with its separate employees or employees of its affiliates rev_rul c b internal distribution is carried out for the purpose of making possible the public distribution the corporate business purposes for which include alleviating certain fit and focus problems that currently obstruct the optimal development and operation of both business a and business b internal distribution is motivated in whole or substantial part by this corporate business_purpose the transaction is not used principally as a device for the distribution of the earnings_and_profits of holding sub or business b sub or both the total adjusted bases and the fair_market_value of the assets transferred to business b sub by holding sub each equals or exceeds the sum of the liabilities assumed by business b sub plus any liabilities to which the transferred assets are subject the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject if any were incurred in the ordinary course of business and are associated with the assets being transferred plr-135813-06 holding sub neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction no intercorporate debt will exist between holding sub and business b sub at the time of or subsequent to internal distribution of the stock of business b sub except for any indebtedness incurred in the ordinary course or pursuant to the separation indemnification arrangements or the contractual guarantees immediately before internal distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 and as currently in effect sec_1_1502-13 as published by t d further holding sub 2's excess_loss_account if any with respect to business b sub's stock will be included in income immediately before the distribution see sec_1_1502-19 payments made in connection with all continuing transactions if any between holding sub and business b sub or controlled_subsidiaries of each will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length no two parties to the transaction are investment companies as defined in sec_368 and iv internal distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in holding sub or business b sub including any predecessor or successor of any such corporation for purposes of sec_355 immediately after internal distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of holding sub stock entitled to vote or percent or more of the total value of shares of all classes of holding sub stock that was acquired by purchase as defined in sec_355 and during the five- plr-135813-06 year period determined after applying sec_355 ending on the date of internal distribution for purposes of sec_355 immediately after internal distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of business b sub stock entitled to vote or percent or more of the total value of shares of all classes of business b sub stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of internal distribution or ii attributable to distributions on holding sub stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of internal distribution the following representations have been made with respect to contribution and internal distribution any indebtedness owed by business b sub to holding sub after internal distribution will not constitute stock_or_securities no part of the consideration to be distributed by holding sub will be received by services sub as a creditor employee or in any capacity other than that of a shareholder of holding sub the five years of financial information submitted on behalf of business b is representative of its present operations and with regard thereto there have been no substantial operational changes since the date of the last financial statements submitted the five years of financial information submitted on behalf of business c is representative of its present operation and with regard thereto there have been no substantial operational changes since the date of the last financial statements submitted following the transaction holding sub through its subsidiaries and business b sub will each continue the active_conduct of its business independently and with its separate employees or employees of its affiliates rev_rul c b internal distribution is carried out for the purpose of making possible the public distribution the corporate business purposes for which include alleviating certain fit and focus problems that plr-135813-06 currently obstruct the optimal development and operation of both business a and business b internal distribution is motivated in whole or substantial part by this corporate business_purpose the transaction is not used principally as a device for the distribution of the earnings_and_profits of holding sub or business b sub or both the total adjusted bases and the fair_market_value of the assets transferred to business b sub by holding sub each equals or exceeds the sum of the liabilities assumed by business b sub plus any liabilities to which the transferred assets are subject the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject if any were incurred in the ordinary course of business and are associated with the assets being transferred holding sub neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction no intercorporate debt will exist between holding sub and business b sub at the time of or subsequent to internal distribution of the stock of business b sub except for any indebtedness incurred in the ordinary course or pursuant to the separation indemnification arrangements or the contractual guarantees immediately before internal distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 and as currently in effect sec_1_1502-13 as published by t d further holding sub 1's excess_loss_account if any with respect to business b sub's stock will be included in income immediately before the distribution see sec_1_1502-19 payments made in connection with all continuing transactions if any between holding sub and business b sub or controlled_subsidiaries of each will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length plr-135813-06 no two parties to the transaction are investment companies as defined in sec_368 and iv internal distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in holding sub or business b sub including any predecessor or successor of any such corporation for purposes of sec_355 immediately after internal distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of holding sub stock entitled to vote or percent or more of the total value of shares of all classes of holding sub stock that was acquired by purchase as defined in sec_355 and during the five- year period determined after applying sec_355 ending on the date of internal distribution for purposes of sec_355 immediately after internal distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of business b sub stock entitled to vote or percent or more of the total value of shares of all classes of business b sub stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of internal distribution or ii attributable to distributions on holding sub stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of internal distribution the following representations have been made with respect to contribution and internal distribution any indebtedness owed by business b sub to services sub after internal distribution will not constitute stock_or_securities no part of the consideration to be distributed by services sub will be received by distributing as a creditor employee or in any capacity other than that of a shareholder of services sub plr-135813-06 the five years of financial information submitted on behalf of business b is representative of its present operations and with regard thereto there have been no substantial operational changes since the date of the last financial statements submitted the five years of financial information submitted on behalf of business c is representative of its present operation and with regard thereto there have been no substantial operational changes since the date of the last financial statements submitted following the transaction services sub through its subsidiaries and business b sub will each continue the active_conduct of its business independently and with its separate employees or employees of its affiliates rev_rul c b internal distribution is carried out for the purpose of making possible the public distribution the corporate business purposes for which include alleviating certain fit and focus problems that currently obstruct the optimal development and operation of both business a and business b internal distribution is motivated in whole or substantial part by this corporate business_purpose the transaction is not used principally as a device for the distribution of the earnings_and_profits of services sub or business b sub or both the total adjusted bases and the fair_market_value of the assets transferred to business b sub by services sub each equals or exceeds the sum of the liabilities assumed by business b sub plus any liabilities to which the transferred assets are subject the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject if any were incurred in the ordinary course of business and are associated with the assets being transferred services sub neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction no intercorporate debt will exist between services sub and business b sub at the time of or subsequent to internal distribution of the stock of business b sub except for any indebtedness incurred in the ordinary course or pursuant to the plr-135813-06 separation indemnification arrangements or the contractual guarantees immediately before internal distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 and as currently in effect sec_1_1502-13 as published by t d further services sub's excess_loss_account if any with respect to business b sub's stock will be included in income immediately before the distribution see sec_1_1502-19 payments made in connection with all continuing transactions if any between services sub and business b sub or controlled_subsidiaries of each will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length no two parties to the transaction are investment companies as defined in sec_368 and iv internal distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in services sub or business b sub including any predecessor or successor of any such corporation for purposes of sec_355 immediately after internal distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of services sub stock entitled to vote or percent or more of the total value of shares of all classes of services sub stock that was acquired by purchase as defined in sec_355 and during the five- year period determined after applying sec_355 ending on the date of internal distribution for purposes of sec_355 immediately after internal distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of business b sub stock entitled to vote or percent or more of the total value of plr-135813-06 shares of all classes of business b sub stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of internal distribution or ii attributable to distributions on services sub stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of internal distribution the following representations have been made with respect to contribution and the public distribution any indebtedness owed by controlled to distributing after the public distribution will not constitute stock_or_securities no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing the five years of financial information submitted on behalf of business a is representative of its present operations and with regard thereto there have been no substantial operational changes since the date of the last financial statements submitted the five years of financial information submitted on behalf of business b is representative of its present operations and with regard thereto there have been no substantial operational changes since the date of the last financial statements submitted following the transaction distributing and controlled through its subsidiaries will each continue the active_conduct of its business independently and with its separate employees or employees of its affiliates rev_rul c b the public distribution is carried out for the following corporate business_purpose alleviating certain fit and focus problems that currently obstruct the optimal development and operation of both business a and business b the public distribution is motivated in whole or substantial part by this corporate business_purpose the transaction is not used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both plr-135813-06 the total adjusted bases and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed by controlled plus any liabilities to which the transferred assets are subject the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject if any were incurred in the ordinary course of business and are associated with the assets being transferred distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the public distribution of the stock of controlled except for any indebtedness incurred in the ordinary course or pursuant to the separation indemnification arrangements or the contractual guarantees immediately before the public distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 and as currently in effect sec_1_1502-13 as published by t d further distributing's excess_loss_account if any with respect to controlled's stock will be included in income immediately before the distribution see sec_1_1502-19 payments made in connection with all continuing transactions if any between distributing and controlled or controlled_subsidiaries of each will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length no two parties to the transaction are investment companies as defined in sec_368 and iv the public distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or plr-135813-06 controlled including any predecessor or successor of any such corporation for purposes of sec_355 immediately after the public distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the public distribution for purposes of sec_355 immediately after the public distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five- year period determined after applying sec_355 ending on the date of the public distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the public distribution the payment of cash in lieu of fractional shares of controlled if any is solely for the purpose of avoiding the expense and inconvenience of issuing fractional shares and does not represent separately bargained for consideration the method used for handling fractional shares is designed to limit the amount of cash received by any one shareholder to less than the value of one full share of controlled the total amount of cash paid in lieu of fractional shares will not exceed one percent of the fair_market_value of controlled shares distributed to the shareholders in the public distribution rulings based solely on the information submitted and the representations made we rule as follows regarding the conversion plr-135813-06 the conversion will constitute a complete_liquidation of business c sub under sec_332 and sec_1_332-2 no gain_or_loss will be recognized by business c sub or distributing as a result of the conversion sec_332 sec_336 sec_337 and sec_337 no gain_or_loss will be recognized by business c sub with respect to any indebtedness owed to distributing that is satisfied in the conversion sec_337 distributing's basis in each asset received from business c sub in the conversion will be the same as the basis of that asset in the hands of business c sub immediately before the conversion sec_334 distributing's holding_period in each asset received from business c sub in the conversion will include the period during which that asset was held by business c sub sec_1223 distributing will succeed to and take into account the items of business c sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 and sec_1_381_a_-1 except to the extent business c sub's earnings_and_profits are reflected in distributing's earnings_and_profits distributing will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of business c sub as of the date of the conversion sec_381 and sec_1_381_c_2_-1 and sec_1_1502-33 any deficit in earnings_and_profits of business c sub will be used only to offset earnings_and_profits accumulated after the date of the conversion sec_381 based solely on the information submitted and the representations made we rule as follows regarding drop_down no gain_or_loss will be recognized by distributing on the transfer of assets to holding sub in constructive exchange for all of the common_stock of holding sub and the assumption_of_liabilities as described above sec_351 and sec_357 plr-135813-06 the basis of the common_stock in holding sub to be constructively received by distributing will be the same as the basis of the assets transferred by distributing to holding sub decreased by the sum of the liabilities assumed by holding sub sec_358 and sec_358 the holding_period of the stock to be constructively received by distributing will include the holding_period of the assets that were transferred to holding sub provided that the assets were held as capital assets on the date of drop_down sec_1223 no gain_or_loss will be recognized by holding sub on the receipt of assets in constructive exchange for its common_stock sec_1032 the basis of the assets received by holding sub will be the same as the basis of the assets in the hands of distributing immediately prior to drop_down sec_362 the holding_period of the assets transferred to holding sub will include the holding_period of such assets in the hands of distributing sec_1223 based solely on the information submitted and the representations made we rule as follows regarding drop_down no gain_or_loss will be recognized by holding sub on the transfer of assets to holding sub in constructive exchange for all of the common_stock of holding sub and the assumption_of_liabilities as described above sec_351 and sec_357 the basis of the common_stock in holding sub to be constructively received by holding sub will be the same as the basis of the assets transferred by holding sub to holding sub decreased by the sum of the liabilities assumed by holding sub sec_358 and sec_358 the holding_period of the stock to be constructively received by holding sub will include the holding_period of the assets that were transferred to holding sub provided that the assets were held as capital assets on the date of drop_down sec_1223 no gain_or_loss will be recognized by holding sub on the receipt of assets in constructive exchange for its common_stock sec_1032 plr-135813-06 the basis of the assets received by holding sub will be the same as the basis of the assets in the hands of holding sub immediately prior to drop_down sec_362 the holding_period of the assets transferred to holding sub will include the holding_period of such assets in the hands of holding sub sec_1223 based solely on the information submitted and the representations made we rule as follows regarding drop_down no gain_or_loss will be recognized by holding sub on the transfer of assets to business c llc in constructive exchange for all of the membership interests of business c llc and the assumption_of_liabilities as described above sec_351 and sec_357 the basis of the membership interests in business c llc to be constructively received by holding sub will be the same as the basis of the assets transferred by holding sub to business c llc decreased by the sum of the liabilities assumed by business c llc sec_358 and sec_358 the holding_period of the membership interests constructively received by holding sub will include the holding_period of the assets that were transferred to business c llc provided that the assets were held as capital assets on the date of drop_down sec_1223 no gain_or_loss will be recognized by business c llc on the receipt of assets in constructive exchange for its membership interests sec_1032 the basis of the assets received by business c llc will be the same as the basis of the assets in the hands of holding sub immediately prior to drop_down sec_362 the holding_period of the assets transferred to business c llc will include the holding_period of such assets in the hands of holding sub sec_1223 based solely on the information submitted and the representations made we rule as follows regarding drop_down no gain_or_loss will be recognized by distributing on the transfer of assets to services sub in constructive exchange for all of the plr-135813-06 common_stock of services sub and the assumption_of_liabilities as described above sec_351 and sec_357 the basis of the common_stock in services sub to be constructively received by distributing will be the same as the basis of the assets transferred by distributing to services sub decreased by the sum of the liabilities assumed by services sub sec_358 and sec_358 the holding_period of the stock to be constructively received by distributing will include the holding_period of the assets that were transferred to services sub provided that the assets were held as capital assets on the date of drop_down sec_1223 no gain_or_loss will be recognized by services sub on the receipt of assets in constructive exchange for its common_stock sec_1032 the basis of the assets received by services sub will be the same as the basis of the assets in the hands of distributing immediately prior to drop_down sec_362 the holding_period of the assets transferred to services sub will include the holding_period of such assets in the hands of distributing sec_1223 based solely on the information submitted and the representations made we rule as follows regarding contribution and internal distribution the transfer by holding sub to business b sub of its property subject_to liabilities relating to business b in exchange for the deemed issuance to holding sub of business b sub stock followed by the distribution by holding sub of all of its business b sub stock to holding sub will qualify as a reorganization within the meaning of sec_368 holding sub and business b sub will each be a_party_to_a_reorganization within the meaning of sec_368 no income gain_or_loss will be recognized by holding sub on contribution sec_361 and sec_357 no income gain_or_loss will be recognized by business b sub on contribution sec_1032 plr-135813-06 the basis of the property received by business b sub will be the same as the basis of such property in the hands of holding sub immediately prior to internal distribution sec_362 the holding_period of the property received by business b sub will include the period during which such property was held by holding sub sec_1223 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of holding sub upon its receipt of business b sub stock pursuant to internal distribution sec_355 no income gain_or_loss will be recognized by holding sub upon the distribution to holding sub of the business b sub stock pursuant to internal distribution sec_361 the aggregate basis of the holding sub stock and the business b sub stock in the hands of holding sub after internal distribution will be the same as the basis of the holding sub stock held by holding sub immediately prior to internal distribution allocated in proportion to the respective fair market values of the holding sub stock and the business b sub stock in accordance with sec_1_358-2 sec_358 and b the holding_period of the business b sub stock received by holding sub will include the holding_period of the holding sub stock with respect to which internal distribution is made provided that such holding sub stock is held as a capital_asset on the date of internal distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between business b sub and holding sub will be made in accordance with sec_1_312-10 based solely on the information submitted and the representations made we rule as follows regarding contribution and internal distribution the transfer by holding sub to business b sub of its property subject_to liabilities relating to business b in exchange for the deemed issuance to holding sub of business b sub stock followed by the distribution by holding sub of all of its business b sub stock to services sub will qualify as a reorganization within the meaning of sec_368 holding sub and business plr-135813-06 b sub will each be a_party_to_a_reorganization within the meaning of sec_368 no income gain_or_loss will be recognized by holding sub on contribution sec_361 and sec_357 no income gain_or_loss will be recognized by business b sub on contribution sec_1032 the basis of the property received by business b sub will be the same as the basis of such property in the hands of holding sub immediately prior to internal distribution sec_362 the holding_period of the property received by business b sub will include the period during which such property was held by holding sub sec_1223 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of services sub upon its receipt of business b sub stock pursuant to internal distribution sec_355 no income gain_or_loss will be recognized by holding sub upon the distribution to services sub of the business b sub stock pursuant to internal distribution sec_361 the aggregate basis of the holding sub stock and the business b sub stock in the hands of services sub after internal distribution will be the same as the basis of the holding sub stock held by services sub immediately prior to internal distribution allocated in proportion to the respective fair market values of the holding sub stock and the business b sub stock in accordance with sec_1_358-2 sec_358 and b the holding_period of the business b sub stock received by services sub will include the holding_period of the holding sub stock with respect to which internal distribution is made provided that such holding sub stock is held as a capital_asset on the date of internal distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between business b sub and holding sub will be made in accordance with sec_1_312-10 plr-135813-06 based solely on the information submitted and the representations made we rule as follows regarding contribution and internal distribution the transfer by services sub to business b sub of its property subject_to liabilities relating to the business b in exchange for the deemed issuance to services sub of business b sub stock followed by the distribution by services sub of all of its business b sub stock to distributing will qualify as a reorganization within the meaning of sec_368 services sub and business b sub will each be a_party_to_a_reorganization within the meaning of sec_368 no income gain_or_loss will be recognized by services sub on contribution sec_361 and sec_357 no income gain_or_loss will be recognized by business b sub on contribution sec_1032 the basis of the property received by business b sub will be the same as the basis of such property in the hands of services sub immediately prior to internal distribution sec_362 the holding_period of the property received by business b sub will include the period during which such property was held by services sub sec_1223 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of distributing upon its receipt of business b sub stock pursuant to internal distribution sec_355 no income gain_or_loss will be recognized by services sub upon the distribution to distributing of the business b sub stock pursuant to internal distribution sec_361 the aggregate basis of the services sub stock and the business b sub stock in the hands of distributing after internal distribution will be the same as the basis of the services sub stock held by distributing immediately prior to internal distribution allocated in proportion to the respective fair market values of the services sub stock and the business b sub stock in accordance with sec_1_358-2 sec_358 and b the holding_period of the business b sub stock received by distributing will include the holding_period of the services sub stock plr-135813-06 with respect to which internal distribution is made provided that such services sub stock is held as a capital_asset on the date of internal distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between business b sub and services sub will be made in accordance with sec_1_312-10 based solely on the information submitted and the representations made we rule as follows regarding contribution and the public distribution the transfer by distributing to controlled of the membership interests of llc1 in exchange for the deemed issuance to distributing of controlled common_stock followed by the distribution by distributing of all of its controlled common_stock to the public shareholders will qualify as a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 no income gain_or_loss will be recognized by distributing on its transfer of the membership interests of llc1 to controlled in exchange for controlled common_stock sec_361 and sec_357 no income gain_or_loss will be recognized by controlled on contribution sec_1032 the basis of the property received by controlled will be the same as the basis of such property in the hands of distributing immediately prior to the public distribution sec_362 the holding_period of the property received by controlled will include the period during which such property was held by distributing sec_1223 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of the public shareholders upon their receipt of controlled common_stock pursuant to the public distribution sec_355 no income gain_or_loss will be recognized by distributing upon the distribution to the public shareholders of the controlled common_stock pursuant to the public distribution sec_361 plr-135813-06 the aggregate basis of the distributing common_stock and controlled common_stock in the hands of the public shareholders after the public distribution will be the same as the basis of the distributing common_stock held by the public shareholders immediately prior to the public distribution allocated in proportion to the respective fair market values of the distributing common_stock and controlled common_stock in accordance with sec_1_358-2 sec_358 and b the holding_period of the controlled common_stock received by the public shareholders will include the holding_period of the distributing common_stock with respect to which the public distribution is made provided that such distributing common_stock is held as a capital_asset on the date of the public distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between controlled and distributing will be made in accordance with sec_1_312-10 if cash in lieu of a fractional share of controlled common_stock is received by a public shareholder the public shareholder will have gain_or_loss measured by the difference between the basis of the fractional share as allocated thereto as determined in ruling above and the amount of cash received sec_1001 if the controlled common_stock is held by the public shareholder as a capital_asset the gain_or_loss will be capital_gain or loss subject_to the provisions and limitations of subchapter_p of chapter sec_1221 and sec_1222 payments made by distributing to controlled or by controlled to distributing under the contractual guarantees or the separation indemnification arrangements entered into by and among distributing and its affiliates and controlled and its affiliates will be treated as occurring immediately before the distribution see 344_us_6 caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed regarding plr-135813-06 whether each of the internal distributions and the public distribution satisfies the business_purpose requirement of sec_1_355-2 whether each of the internal distributions and the public distribution is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 and sec_1_355-2 whether each of the internal distributions and the public distribution and an acquisition or acquisitions are part of a plan or series of related transactions under sec_355 whether sec_304 sec_1248 or subpart_f applies to the sale of business b foreign sub whether sec_1248 applies to the transfer of any interest in any foreign_entity held directly or indirectly by distributing or controlled the federal tax treatment of the exchange of property a for property b in step of the proposed transactions whether any entity described as a disregarded_entity actually qualifies as a disregarded_entity under sec_301_7701-3 or the federal tax treatment of steps and of the proposed transactions procedural matters this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling plr-135813-06 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely _virginia s voorhees__________ virginia s voorhees senior technical reviewer branch office of associate chief_counsel corporate
